Case: 20-50827     Document: 00516223473        Page: 1    Date Filed: 03/03/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       March 3, 2022
                                 No. 20-50827                         Lyle W. Cayce
                                                                           Clerk

   Johnny Thomas, a Bankruptcy Trustee of Performance
   Products, Inc.; Carolyn Pearcy, in her capacity as Trustee of the
   Pearcy Family Trust, Trustee of the Pearcy Marital Trust,
   and Executor of the Estate of James Pearcy,

                                                          Plaintiffs—Appellees,

                                     versus

   Lou Ann Hughes; Advanced Probiotics, L.L.C.;
   Performance Probiotics, L.L.C.,

                                                     Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:16-CV-951


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
         This case presents a coda to its companion appeal, No. 20-50671. In
   that case, Lou Ann Hughes and Performance Probiotics, LLC appealed the
   district court’s final judgment, entered after a jury verdict, awarding the
   plaintiffs $3,911,252.80, consisting of compensatory and exemplary damages,
   injunctive relief, and attorney’s fees and costs. See Thomas v. Hughes, No.
   20-50671, ––– F.4th –––– (5th Cir. Mar. 3, 2022). Hughes and Performance
Case: 20-50827         Document: 00516223473              Page: 2       Date Filed: 03/03/2022




                                          No. 20-50827


   Probiotics challenged certain of the district court’s evidentiary rulings, the
   sufficiency of the evidence in support of the jury’s verdict, and other aspects
   of the court’s judgment. We affirmed, save for one clerical modification to
   the judgment to dispel any concern of a double recovery on Pearcy’s claim
   for misappropriation of trade secrets. See id., slip op. at 27–28, 32–33. In this
   appeal, Hughes seeks to vacate a post-judgment order the district court
   entered (after Hughes noticed the primary appeal) that charges Hughes’s
   membership interest in M. G. & Sons, a single-member LLC, and requires
   both Hughes and M. G. & Sons to obtain leave of court before transferring
   assets to third parties. Hughes contends that the order violates Texas’s
   charging order statute. We disagree and affirm the order, as modified below.
                                                I.
          In November 2019, a federal jury found that Hughes fraudulently
   transferred assets to evade a prior state-court judgment, that Hughes and
   Performance Probiotics misappropriated trade secrets, and that Hughes
   breached her fiduciary duties owed to Performance Products, Inc. (“PPI”),
   as PPI’s attorney. The district court confirmed the jury’s findings and
   entered a final judgment against Hughes and Performance Probiotics in
   March 2020.           In that judgment, the district court awarded Pearcy
   $1,442,580.06 in compensatory damages and $1,200,000 in exemplary
   damages. It also ordered Hughes to forfeit $859,490 in compensation she
   received from Performance Probiotics and pay that amount to PPI and
   awarded $409,182.74 in attorney’s fees and expenses to Pearcy and Thomas.
   The total amount of the final judgment against Hughes and Performance
   Probiotics was $3,911,252.80. 1




          1
              The district court also awarded post-judgment interest.




                                                2
Case: 20-50827        Document: 00516223473               Page: 3      Date Filed: 03/03/2022




                                         No. 20-50827


           Post judgment, after Hughes had appealed both the judgment and the
   district court’s denial of her post-trial motions for judgment as a matter of
   law and for a new trial, Pearcy and Thomas applied for a charging order
   against Hughes’s membership interest in M. G. & Sons, LLC, of which
   Hughes is the sole member. Hughes formed M. G. & Sons in January 2010,
   a month before the underlying state-court lawsuit proceeded to trial. The
   sole asset of M. G. & Sons is real property at 737 Isom Road, San Antonio,
   Texas (the “Property”), which Hughes owned personally for several years
   before transferring it to M. G. & Sons.
           Over Hughes’s opposition, the district court granted Pearcy and
   Thomas’s motion in September 2020. The resulting order stated that Pearcy
   and Thomas “have the right to receive any distribution to which Hughes
   would otherwise be entitled in respect of her membership interest in M. G.
   & Sons, LLC.” The order further provided that:
           Hughes and M. G. & Sons, LLC must obtain leave of this court
           before [a)] transferring the Property to any third party;
           b) transferring any funds to any third party except for
           transactions in the ordinary course of business; or
           c) transferring Hughes’[s] interest (or any part thereof) in M.
           G. & Sons, LLC to any third party.
   The district court found these restrictions “justified in light of Hughes’s
   history of fraudulent transfers to avoid payment of a judgment.” 2
           Hughes now challenges the order, specifically its requirement that
   Hughes and M. G. & Sons must obtain leave of court before transferring the
   Property, funds, or Hughes’s membership interest to any third party.



           2
             Hughes’s actions over the course of the now decade-long litigation between the
   parties are discussed in greater detail in our opinion addressing the underlying merits. See
   Thomas, No. 20-50671, slip op. at 2–5.




                                                3
Case: 20-50827        Document: 00516223473              Page: 4       Date Filed: 03/03/2022




                                         No. 20-50827


   Hughes contends that this restriction contravenes Texas law because it
   exceeds the governing statute’s scope and interferes with M. G. & Sons’s
   business. Accordingly, she asks this court to vacate the district court’s order.
                                              II.
           “[O]ur appellate standard of review is governed by federal law, even
   in this diversity case.” DeJoria v. Maghreb Petroleum Expl., S.A., 935 F.3d
   381, 390 (5th Cir. 2019). Because a charging order is a post-judgment remedy
   entered against a judgment debtor, we apply a standard of review analogous
   to the standard we apply in reviewing garnishments and turnover
   proceedings. See United States v. Mire, 838 F.3d 621, 625 (5th Cir. 2016)
   (reviewing garnishment order for abuse of discretion); Maiz v. Virani, 311
   F.3d 334, 338 (5th Cir. 2002) (reviewing turnover order for abuse of
   discretion). Accordingly, we review the district court’s issuance of the
   charging order here for abuse of discretion. Accord Int. of M.W.M., No. 05-
   19-00757-CV, 2020 WL 6054337, at *2 (Tex. App.—Dallas Oct. 14, 2020,
   no pet.) (mem. op.); 3 see also Beaumont Bank, N.A. v. Buller, 806 S.W.2d 223,
   226 (Tex. 1991) (turnover orders); Gen. Elec. Cap. Corp. v. ICO, Inc., 230
   S.W.3d 702, 705 (Tex. App.—Houston [14th Dist.] 2007, pet. denied)
   (garnishments). Likewise, “we review the district court’s decision to grant
   injunctive relief for abuse of discretion.” MacPhail v. Oceaneering Int’l, Inc.,
   302 F.3d 274, 277 (5th Cir. 2002).
           “In doing so, we note that a trial court’s failure to properly analyze
   the law or apply it to the facts is an abuse of discretion.” Maiz, 311 F.3d at
   338 (citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)). “We review


           3
              “In Texas, all opinions and memorandum opinions issued by the state courts of
   appeals in civil cases after January 1, 2003 have precedential value.” Lyda Swinerton
   Builders, Inc. v. Okla. Sur. Co., 903 F.3d 435, 448 n.2 (5th Cir. 2018) (citing Tex. R. App.
   P. 47.7 cmt.).




                                                4
Case: 20-50827      Document: 00516223473          Page: 5    Date Filed: 03/03/2022




                                    No. 20-50827


   a district court’s interpretation of a state statute de novo.” Occidental Chem.
   Corp. v. Elliott Turbomachinery Co., 84 F.3d 172, 175 (5th Cir. 1996); accord
   Pajooh v. Royal W. Invs. LLC, Series E, 518 S.W.3d 557, 562 (Tex. App.—
   Houston [1st Dist.] 2017, no pet.).
                                         III.
          Under Texas law, “[o]n application by a judgment creditor of a
   member of a limited liability company or of any other owner of a membership
   interest in a limited liability company, a court having jurisdiction may charge
   the membership interest of the judgment debtor to satisfy the judgment.”
   Tex. Bus. Orgs. Code Ann. § 101.112(a). If a charging order is issued,
   “the judgment creditor has only the right to receive any distribution to which
   the judgment debtor would otherwise be entitled in respect of the
   membership interest.” Id. § 101.112(b). The creditor “does not have the
   right to obtain possession of, or otherwise exercise legal or equitable remedies
   with respect to, the property of the limited liability company.”             Id.
   § 101.112(f). Moreover, the statute states that “[t]he entry of a charging
   order is the exclusive remedy by which a judgment creditor of a member or
   of any other owner of a membership interest may satisfy a judgment out of
   the judgment debtor’s membership interest.” Id. § 101.112(d).
          The order at issue, in addition to charging Hughes’s distributions
   from M. G. & Sons, requires Hughes and M. G. & Sons to obtain leave from
   the district court before transferring the Property, any funds (excepting
   transactions in the ordinary course of business), or Hughes’s membership
   interest to any third party. Hughes contends that this restriction constitutes
   an improper “legal or equitable remed[y] with respect to[] the property of
   the limited liability company,” prohibited by the charging order statute. And
   because a charging order is the “exclusive remedy” by which Pearcy and
   Thomas, as judgment creditors, may satisfy their judgment out of Hughes’s




                                          5
Case: 20-50827       Document: 00516223473         Page: 6    Date Filed: 03/03/2022




                                    No. 20-50827


   interest in M. G. & Sons, Hughes asserts that the restriction on asset
   transfers is invalid.
          We disagree with Hughes’s reading of the district court’s order. It is
   axiomatic that federal courts possess “inherent power to enforce [their]
   judgments.” Peacock v. Thomas, 516 U.S. 349, 356 (1996); see also Test Masters
   Educ. Servs., Inc. v. Singh, 428 F.3d 559, 577 (5th Cir. 2005) (“District courts
   can enter injunctions as a means to enforce prior judgments.”). Likewise,
   the Texas Supreme Court has held that “every court having jurisdiction to
   render a judgment has the inherent power to enforce its judgments” and
   “may employ suitable methods” to do so. Arndt v. Farris, 633 S.W.2d 497,
   499 (Tex. 1982). “Those methods include, among other things, charging
   orders and injunctive relief.” M.W.M., 2020 WL 6054337, at *2.
          In M.W.M., the trial court entered a charging order that “charged” a
   “[f]ather’s interest in certain entities with [his ex-wife’s] judgments and
   ordered those entities not to pay [the f]ather any money or expend any money
   for [his] personal benefit until the judgments were paid.” Id. at *1. The
   father argued on appeal that the order “act[ed] as an injunction” and thus
   exceeded the court’s authority under the charging statute. Id. at *3. But the
   Texas Court of Appeals rejected that argument, finding that the statute “was
   not the trial court’s sole means of enforcing its judgments.” Id. Instead, the
   court held that “[i]njunctive relief is an available means to enforce a
   judgment.” Id. And in doing so, it affirmed the order’s restrictions on the
   LLCs’ payments as a form of injunctive relief. Id.
          The same reasoning applies here. The district court entered a valid
   charging order, requiring “any distribution to which Hughes would
   otherwise be entitled in respect of her membership interest in M. G. & Sons”
   to go to satisfy Pearcy and Thomas’s judgment. See Tex. Bus. Orgs.
   Code Ann. § 101.112(a)–(b). Then the district court added injunctive




                                          6
Case: 20-50827       Document: 00516223473          Page: 7     Date Filed: 03/03/2022




                                     No. 20-50827


   relief as a means of enforcing its judgment, just as in M.W.M. The district
   court did not abuse its discretion in fashioning relief as it did.
          Hughes maintains that injunctive relief is also inappropriate because
   Pearcy and Thomas did not specifically request a post-judgment injunction.
   But the “nature of a motion is determined by its substance, not its caption.”
   In re Brookshire Grocery Co., 250 S.W.3d 66, 72 (Tex. 2008). Though Pearcy
   and Thomas’s “application did not use the word ‘injunction,’” M.W.M.,
   2020 WL 6054337, at *3, their requested relief involved enjoining Hughes
   and M. G. & Sons from transferring assets to third parties without court
   approval. And Hughes’s own brief refers to this transfer restriction as an
   “injunction.” We decline to elevate form over substance and instead
   conclude that the district court’s restriction on asset transfers from M. G. &
   Sons without prior leave is, in substance, a post-judgment injunction that
   despite § 101.112’s limitations can coexist with the charging order under the
   facts of this case. See id.
          But this does not conclude our analysis. We must yet address whether
   injunctive relief was proper.
          Texas law provides that, in the post-judgment context, a “trial court
   may enjoin the judgment debtor ‘from dissipating or transferring assets to
   avoid satisfaction of the judgment.’” Emeritus Corp. v. Ofczarzak, 198
   S.W.3d 222, 227 (Tex. App.—San Antonio 2006, no pet.) (quoting Tex.
   Civ. Prac. & Rem. Code Ann. § 52.006 and Tex. R. App. P. 24.2).
   “[T]he applicable standard is a factual matter requiring the trial court to
   determine whether the judgment debtor is likely to dissipate or transfer its
   assets to avoid satisfaction of the judgment.” Id.; see also Sargeant v. Al Saleh,
   512 S.W.3d 399, 409 n.2 (Tex. App.—Corpus Christi–Edinburg 2016, no
   pet.). A trial court abuses its discretion in granting such relief “if the only
   reasonable decision that could be drawn from the evidence is that the




                                           7
Case: 20-50827      Document: 00516223473           Page: 8    Date Filed: 03/03/2022




                                     No. 20-50827


   judgment debtor would not dissipate or transfer its assets.” Emeritus Corp.,
   198 S.W.3d at 227.
          Here, the district court concluded that the transfer restriction was
   “justified in light of Hughes’s history of fraudulent transfers to avoid
   payment of a judgment.” In other words, the district court not only
   conjectured that Hughes was “likely to dissipate or transfer” assets to avoid
   the court’s judgment, id.; it rested its injunction on, inter alia, the fact that
   the jury found that she already had. Specifically, the jury found that prior to
   this case, Hughes had fraudulently transferred assets from one entity she
   controlled to another to evade the underlying state court judgment—a
   judgment that remains unsatisfied. The district court did not abuse its
   discretion in granting injunctive relief to account for Hughes’s decade-long
   pattern of “evading the payment of monetary judgments,” which was amply
   supported by the record evidence.
          Hughes contends that, irrespective of the charging statute’s
   limitations, the transfer restriction is also invalid because it interferes with
   M. G. & Sons’s day-to-day business. See Tex. Civ. Prac. & Rem.
   Code Ann. § 52.006(e) (“[T]he trial court may not make any order that
   interferes with the judgment debtor’s use, transfer, conveyance, or
   dissipation of assets in the normal course of business.”). But the district
   court explicitly exempted “transactions in the ordinary course of business”
   from its order. Thus, the transfer restriction imposed by the court does not
   interfere with M. G. & Sons’s day-to-day business. See Miga v. Jensen, No.
   02-11-00074-CV, 2012 WL 745329, at *14 (Tex. App.—Fort Worth Mar. 8,
   2012, no pet.) (mem. op.) (holding that “injunction [was] . . . not overly
   broad” because it “allow[ed the judgment debtor] to continue to spend
   money in the ordinary course of business”).




                                          8
Case: 20-50827      Document: 00516223473          Page: 9    Date Filed: 03/03/2022




                                    No. 20-50827


          Finally, Hughes asserts that the district court erred by subjecting M.
   G. & Sons to its injunctive relief, because M. G. & Sons is neither a judgment
   debtor nor a party to this action. On this point we agree with Hughes. See
   Tex. Bus. Orgs. Code Ann. § 101.112(a)–(d) (referencing only the
   “judgment debtor”); Emeritus Corp., 198 S.W.3d at 227 (discussing a trial
   court’s authority to “enjoin the judgment debtor”); see also Sargeant, 512
   S.W.3d at 409 n.2 (same). Unlike Hughes, M. G. & Sons bears no liability
   for the underlying judgment and thus cannot be considered a judgment
   debtor with respect to it.
          Therefore, we modify the district court’s order to the extent that it
   enjoins M. G. & Sons by striking M. G. & Sons from the order, as follows:
          c.     Hughes and M. G. & Sons, LLC must obtain leave of
          this court before a) transferring the Property to any third party;
          b) transferring any M. G. & Sons funds to any third party
          except for transactions in the ordinary course of business; or
          c) transferring Hughes’s interest (or any part thereof) in M. G.
          & Sons, LLC to any third party.

   In doing so, we also clarify that we read the district court’s order, even as
   unmodified, to enjoin Hughes, as the judgment debtor and as M. G. & Sons’s
   sole member, from causing M. G. & Sons to effectuate any proscribed transfer
   indirectly that Hughes could not make directly. In other words, even with
   M. G. & Sons excised from the order, Hughes cannot accomplish indirectly
   what she is enjoined from doing directly.
                                        IV.
          It is well established that courts have the power to enforce their
   judgments through injunctive relief. The district court properly exercised
   this power, in addition to charging Hughes’s interest in M. G. & Sons
   according to Texas law, by restricting Hughes from transferring assets to




                                          9
Case: 20-50827   Document: 00516223473          Page: 10   Date Filed: 03/03/2022




                                 No. 20-50827


   evade the court’s judgment. Accordingly, we AFFIRM the district court’s
   order, as MODIFIED above.
                                           AFFIRMED AS MODIFIED.




                                      10